Exhibit 99.1 Audited financial statements for the years ended December 31, 2010 and 2009 for Pringo, Inc. and unaudited financial statements for the nine months ended September 30, 2011 and 2010 for Pringo, Inc. 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Pringo, Inc. Los Angeles, California We have audited the balance sheets of Pringo, Inc. (the “Company”) as of December31,2010 and 2009 and the related statements of operations and comprehensive loss, changes in stockholders’ deficit and cash flows for the years then ended.These financialstatements are the responsibility of the Company’s management. Our responsibility isto express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that weplan and perform each audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includesexamining, on a test basis, evidence supporting the amounts and disclosures inthe financial statements.An audit also includes assessing the accountingprinciples used and significant estimates made by management, as well asevaluating the overall financial statement presentation.We believe that ouraudits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2009 and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the financial statements, the Company has an accumulated deficit as of December31, 2010, limited liquidity and has not completed its efforts to establish a stable recurring source of revenues sufficient to cover operating costs for the next twelve month period, which raises substantial doubt about its ability to continue as a going concern. Management’s plans concerning these matters are also described in Note 3. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas September 20, 2011 2 Pringo, Inc. Balance Sheets December 31, December 31, ASSETS Current assets: Cash $ $ Investments in marketable securities Accounts receivable, net of allowance for doubtful accounts Accounts receivable – related party - Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation Software development costs, net of accumulated amortization Domain name TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable and accrued expenses – related parties Short-term debt – related parties, net of debt discount Deferred revenue - Total current liabilities Commitments and contingencies - - Stockholders’ deficit: Preferred stock, $0.000001 par value; 50,000,000 shares authorized; none issued and outstanding - - Common stock, $0.000001 par value; 100,000,000 shares authorized; 23,133,500 shares issued and outstanding 23 23 Additional paid-in capital Accumulated deficit (2,112,764 ) (1,931,542 ) Accumulated other comprehensive loss (40,556 ) (38,334 ) Total stockholders' deficit (285,518 ) (102,074 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying summary of accounting policies and notes to financial statements. 3 Pringo, Inc. Statements of Operations and Comprehensive Loss For the years ended December 31, 2010 and 2009 December 31, December 31, REVENUES $ $ COST OF REVENUES GROSS PROFIT OPERATING EXPENSES: Selling, general and administrative Depreciation and amortization Total operating expenses LOSS FROM OPERATIONS (127,188 ) (411,913 ) OTHER EXPENSE: Interest expense (54,034 ) (56,344 ) NET LOSS $ ) $ ) OTHER COMPREHENSIVE LOSS: Unrealized loss on available-for-sale securities (2,222 ) (193,314 ) COMPREHENSIVE LOSS $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average number of common shares outstanding – basic and diluted See accompanying summary of accounting policies and notes to financial statements. 4 Pringo, Inc. Statements of Changes in Stockholders' Deficit For the Years Ending December 31, 2009 and 2010 Accumulated Additional Other Common Stock Paid-in Accumulated Comprehensive Stockholders’ Shares Amount Capital Deficit Income (Loss) Equity (Deficit) Balance, December 31, 2008 $
